EXHIBIT 10.22



































































THE PHOENIX COMPANIES, INC.

2003 RESTRICTED STOCK, RESTRICTED STOCK UNIT

AND

LONG-TERM INCENTIVE PLAN










As amended and restated effective as of January 1, 2009




































--------------------------------------------------------------------------------




 




THE PHOENIX COMPANIES, INC.

2003 RESTRICTED STOCK, RESTRICTED STOCK UNIT

AND

LONG-TERM INCENTIVE PLAN




ARTICLE I.  PURPOSES




Section 1.1 General Purpose.  The purpose of THE PHOENIX COMPANIES, INC. 2003
RESTRICTED STOCK, RESTRICTED STOCK UNIT AND LONG-TERM INCENTIVE PLAN is to
foster and promote the long-term financial success of the Company by: (a)
motivating superior performance by means of performance-related incentives; (b)
enabling the Company to attract and retain the services of an outstanding
management team upon whose judgment, interest, and special effort the successful
conduct of its operations is largely dependent; and (c) encouraging and
providing for the acquisition of a long-term ownership interest in the Company
by the Company's and its Subsidiaries' Employees and non-employee directors.




ARTICLE II.  DEFINITIONS




Section 2.1 Definitions.  Whenever used herein, the following terms shall have
the respective meanings set forth below:




(a)

"Adjustment Event" means any stock dividend, stock split or share combination
of, or extraordinary cash dividend on, the Common Stock or recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares, warrants or rights offering to purchase Common Stock at a price
substantially below Fair Market Value, or other similar event affecting the
Common Stock of the Company.




(b)

"Agent" means an "insurance agent" as defined in Section 2101 of the New York
Insurance Law and who also is treated by the Company as a "statutory employee"
as defined under applicable provisions of the Code.




(c)

"Approved Retirement" means termination of a Participant's employment (i) on or
after normal retirement age (age 65 or age 62 with 10 years of service) or (ii)
with the Committee's approval, on or after any early retirement date established
under any retirement plan or other special retirement programs or arrangements
maintained by the Company or a Subsidiary and in which the Participant
participates; provided that in each case, the Committee may require, as a
condition to a Participant's retirement being an "Approved Retirement" for
purpose of the Plan, that the Participant enter into a general release of
claims, non-solicitation and/or non-competition agreement in form and substance
satisfactory to the Company.




(d)

"Award" means the award of a Restricted Unit, Restricted Stock, or Long-Term
Performance Unit under the Plan.




(e)

"Board" means the Board of Directors of the Company.




(f)

"Change of Control" means the first occurrence of any of the following events:



 

1



--------------------------------------------------------------------------------






 (i) any person acquires "beneficial ownership" (within the meaning of Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 25% or more of the combined Voting Power of the Company's
securities;




(ii) within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the "Incumbent Directors") shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided that any director elected or nominated for
election to the Board by a majority of the Incumbent Directors then still in
office shall be deemed to be an Incumbent Director for purposes of this
subclause 2(f)(ii);




(iii) the effective date of any merger, consolidation, share exchange, division,
sale or other disposition of all or substantially all of the assets of the
Company which is consummated (a "Corporate Event"), if immediately following the
consummation of such Corporate Event the stockholders of the Company immediately
prior to such Corporate Event do not hold, directly or indirectly, a majority of
the Voting Power, in substantially the same proportion as prior to such
Corporate Event, of (x) in the case of a merger or consolidation, the surviving
or resulting corporation or (y) in the case of a division or a sale or other
disposition of assets, each surviving, resulting or acquiring corporation which,
immediately following the relevant Corporate Event, holds more than 25% of the
consolidated assets of the Company immediately prior to such Corporate Event;




(iv) the approval by stockholders of the Company of a plan of liquidation with
respect to the Company; or




(v) any other event occurs which the Board declares to be a Change of Control.




(g)

"Code" means the Internal Revenue Code of 1986, as amended.




(h)

"Committee" means the Compensation Committee of the Board or such other
Committee of the Board as the Board shall designate from time to time.




(i)

"Common Stock" means the common stock of the Company, par value $0.01 per share.




(j)

"Company" means The Phoenix Companies, Inc., a Delaware corporation, and any
successor thereto.




(k)

"Disability" has the meaning given in the Company's long-term disability
insurance policy or program as in effect from time to time; provided that a
Participant shall not be treated as having incurred a Disability unless he
qualifies for disability benefits under such policy or program.





2


--------------------------------------------------------------------------------

(l)

"Dividend Equivalents" means an amount equal to the cash dividends paid by the
Company on one share of Common Stock for each Restricted Unit awarded to a
Participant in accordance with the Plan.




(m)

"Effective Date" means the date this Plan is approved by the stockholders of
the Company in accordance with the requirements, if any, of applicable law.




(n)

"Employee" means any officer or other employee of the Company or any Subsidiary
(as determined by the Committee in its sole discretion).




(o)

"Exchange Act" means the Securities Exchange Act of 1934, as amended.




(p)

"Fair Market Value" means, on any date, the closing price of the Common Stock as
reported in the principal consolidated transaction reporting system for the New
York Stock Exchange (or on such other recognized quotation system on which the
trading prices of the Common Stock are quoted at the relevant time) on such
date. In the event that there are no Common Stock transactions reported on such
tape (or such other system) on such date, Fair Market Value shall mean the
closing price on the immediately preceding date on which Common Stock
transactions were so reported.




(q)

"Long-Term Performance Unit" means the unit of measurement for an Award under
the Plan subject to achievement of Performance Goals during a Performance Cycle,
which, at any given time, shall be equal in value to the current Fair Market
Value of one share of Common Stock.




(r)

"Participant" means any Employee, Agent or non-employee director designated by
the Committee to participate in the Plan.




(s)

"Performance Cycle" means the period(s) selected by the Committee during which
the performance of the Company or any Subsidiary or unit thereof or any
individual is measured for the purpose of determining the extent to which an
Award of Long-Term Performance Units subject to achievement of Performance Goals
has been earned.  Unless otherwise determined by the Committee, a Performance
Cycle shall be three years and may consist of one or more calendar year
segments.




(t)

"Performance Goals" means the objectives for the Company, any Subsidiary or unit
or business segment thereof or individual established by the Committee for a
Performance Cycle with respect to any performance-based Awards contingently
awarded under the Plan. The Performance Goals for Awards that are intended to
constitute "performance-based" compensation within the meaning of Section 162(m)
of the Code shall be based on one or more of the following measures: sales,
revenues, earnings per share, net income, operating income, cash flow, stock
price, return on equity, cash operating income, risk-based capital ratio, debt
to capital ratio, operating margin, assets under management, claims paying
ability or debt rating. Performance Goals may reflect absolute entity
performance or a relative comparison of entity performance to the performance of
a peer group or other external measure.








3



--------------------------------------------------------------------------------



(u)

"Plan" means The Phoenix Companies, Inc. 2003 Restricted Stock, Restricted Stock
Unit and Long-Term Incentive Plan, as set forth herein and as the same may be
amended from time to time.




(v)

"Restricted Period" means the period during which Awards are subject to
forfeiture or restrictions on transfer (if applicable) pursuant to the Plan.




(w)

"Restricted Stock" means Common Stock awarded to a Participant which is subject
to forfeiture and restrictions on transferability in accordance with Article VI
of the Plan.




(x)

"Restricted Unit" means a Participant's right to receive one share of Common
Stock at the end of a specified period of time, which right is subject to
forfeiture and restrictions on transferability in accordance with the Plan.




(y)

"Subsidiary" means any corporation or partnership in which the Company
owns, directly or indirectly, equity interests entitling the Company to exercise
50% or more of the total combined Voting Power of all classes of stock of such
corporation or to receive 50% or more of the capital interest or profits
interest of such partnership.




(z)

"Voting Power" means such number of Voting Securities as shall enable the
holders thereof to cast all the votes which could be cast in an annual election
of directors of a company.




(aa)

"Voting Securities" means all securities entitling the holders thereof to vote
in an annual election of directors of a company.




Section 2.2 Gender and Number.  Except when otherwise indicated by the context,
words in the masculine gender used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.




ARTICLE III.  ELIGIBILITY AND PARTICIPATION




Participants in the Plan shall be those Employees and non-employee directors
selected by the Committee to participate in the Plan.  




ARTICLE IV.  ADMINISTRATION




Section 4.1 Power to Grant and Establish Terms of Awards.  The Committee shall
have the authority, subject to the terms of the Plan, to determine the
Participants to whom Awards shall be granted and the terms and conditions of any
and all Awards, including, but not limited to, the number of shares of Common
Stock to be covered by such Awards, the time or times at which Awards shall be
granted, the terms and provisions of the instruments by which Awards shall be
evidenced, the period of time during which restrictions on Awards shall remain
in effect, and the Performance Goals applicable to such Awards. The terms and
conditions of each Award shall be determined by the Committee at the time of
grant, and such terms and conditions shall not be subsequently changed in a
manner which would be adverse to the


 

4




--------------------------------------------------------------------------------



 

Participant without the consent of the Participant to whom such Award has been
granted.  The Committee may establish different terms and conditions for
different Participants and for the same Participant for each Award such
Participant may receive, whether or not granted at different times. The grant of
any Award to any Participant shall neither entitle such Participant to, nor
disqualify him from, the grant of any other Award.




Section 4.2 Administration.  The Committee shall be responsible for the
administration of the Plan.  Any Award granted by the Committee may be subject
to such conditions, not inconsistent with the terms of the Plan, as the
Committee shall determine.  The Committee, by majority action thereof, is
authorized to prescribe, amend and rescind rules and regulations relating to the
Plan, to provide for conditions deemed necessary or advisable to protect the
interests of the Company, to interpret the Plan and to make all other
determinations necessary or advisable for the administration and interpretation
of the Plan to carry out its provisions and purposes.  Determinations,
interpretations or other actions made or taken by the Committee pursuant to the
provisions of the Plan shall be final, binding and conclusive for all purposes
and upon all persons.  The Committee may consult with legal counsel, who may be
counsel to the Company, and shall not incur any liability for any action taken
in good faith in reliance upon the advice of counsel.




Section 4.3 Delegation by the Committee.  Notwithstanding anything else
contained in the Plan to the contrary, the Committee may delegate, subject to
such terms and conditions or guidelines as it shall determine, to any officer of
the Company or to a committee of officers of the Company any portion of its
authority and powers under the Plan in respect of Participants who are not
subject to the reporting requirements of Section 16(a) of the Exchange Act.




ARTICLE V.  STOCK SUBJECT TO PLAN




Section 5.1 Number.  Subject to the provisions of Section 5.3, the number of
shares of Common Stock available for issuance pursuant to Awards under the Plan
shall be 6,000,000. The shares to be delivered under the Plan may consist, in
whole or in part, of Common Stock held in treasury or authorized but unissued
Common Stock, not reserved for any other purpose.




Section 5.2 Canceled, Terminated, or Forfeited Awards.  Any shares of Common
Stock subject to an Award which for any reason expires, or is canceled,
terminated or otherwise settled without the issuance of any Common Stock shall
again be available under the Plan.




Section 5.3 Adjustment Due to Change in Capitalization.  In the event of any
Adjustment Event, the aggregate number of shares of Common Stock available for
Awards to be granted under this Plan or subject to outstanding Restricted Units
or Long-Term Performance Units and any performance vesting criteria applicable
to outstanding Restricted Stock, Restricted Units or Long-Term Performance Units
shall be proportionately adjusted to reflect, as deemed equitable and
appropriate by the Committee, such Adjustment Event.  To the extent deemed
equitable and appropriate by the Committee, subject to any required action by
stockholders, in any merger, consolidation, reorganization, liquidation,
dissolution, or other similar transaction, any Restricted Unit granted under the
Plan shall pertain to the securities and other property to which a holder of the
number of shares of Common Stock covered by the Restricted Unit would





5

--------------------------------------------------------------------------------



 

have been entitled to receive in connection with such event.  Any shares of
stock (whether Common Stock, shares of stock into which shares of Common Stock
are converted or for which shares of Common Stock are exchanged or shares of
stock distributed with respect to Common Stock) or cash or other property
received with respect to any Award granted under the Plan as a result of any
Adjustment Event or any distribution of property or other similar transaction
shall, except as otherwise provided by the Committee at or after the date an
Award is made by the Committee, be subject to the same terms and conditions,
including restrictions on transfer, as are applicable to such Award.




ARTICLE VI.  RESTRICTED STOCK AND RESTRICTED UNITS




Section 6.1 Grant of Awards.  Except as otherwise delegated as provided in
Section 4.3, the Committee may make awards in the form of Restricted Stock or
Restricted Units.  Any Award made hereunder shall be subject to the terms and
conditions of the Plan and to any other terms and conditions not inconsistent
with the Plan as shall be prescribed by the Committee in its sole discretion
(including in the case of an Award of Restricted Stock, requiring the
Participant to pay the Company an amount equal to the par value per share for
each share of Restricted Stock awarded).  As determined by the Committee, with
respect to an award of Restricted Stock, the Company shall either (a) transfer
or issue to each Participant to whom an award of Restricted Stock has been made
the number of shares of Restricted Stock specified by the Committee or (b) hold
such shares of Restricted Stock for the benefit of the Participant for the
Restricted Period. In the case of Restricted Units, no shares of Common Stock
shall be issued to Participants at the time an Award of Restricted Units is
made, and the Company shall not be required to set aside a fund for the payment
of such Award.




Section 6.2 Restrictions on Transferability.  Restricted Units and shares of
Restricted Stock may not be sold, assigned, transferred, pledged, hypothecated
or otherwise encumbered by the Participant during the Restricted Period, except
as hereinafter provided.  Notwithstanding the foregoing, the Committee may
permit (on such terms and conditions as it shall establish) Restricted Units and
shares of Restricted Stock to be transferred during the Restricted Period by the
Participant to a member of the Participant's immediate family or to a trust or
similar vehicle for the benefit of such immediate family members, provided that
any Restricted Units or shares of Restricted Stock so transferred shall remain
subject to the provisions of this Article VI.




Section 6.3 Rights as a Shareholder.  Except for the restrictions set forth
herein and unless otherwise determined by the Committee, the Participant shall
have all the rights of a shareholder with respect to such shares of Restricted
Stock, including but not limited to, the right to vote and the right to receive
dividends.  In respect of Restricted Units, a Participant shall not have any
right to vote on any matter submitted to the Company's stockholders or to
dispose of the shares of Common Stock underlying such Restricted Units, nor
shall a Participant have any beneficial ownership in respect of any shares of
Common Stock underlying Restricted Units, until such time as the shares of
Common Stock underlying such Restricted Units have been issued (including, at
the discretion of the Committee, issuance to a trust for purposes of hedging or
funding Restricted Unit obligations).  At the discretion of the Committee, a
Participant's Restricted Unit account may be credited with Dividend Equivalents
during the Restricted Period.








6



--------------------------------------------------------------------------------



Section 6.4 Restricted Period.  Unless the Committee shall otherwise determine
at or after the date an Award is made to the Participant by the Committee, the
Restricted Period shall commence upon the date of grant and shall lapse with
respect to the Award in three approximately equal installments on each of the
first three anniversaries of the date of grant, unless sooner terminated as
otherwise provided herein.




Section 6.5 Legend.  Each certificate issued to a Participant in respect of
shares of Restricted Stock shall be registered in the name of the Participant
and shall bear the following (or similar) legend: "The shares of stock
represented by this certificate are subject to the terms and conditions
contained in The Phoenix Companies, Inc. 2003 Restricted Stock, Restricted Stock
Unit and Long-Term Incentive Plan and may not be sold, pledged, transferred,
assigned, hypothecated or otherwise encumbered in any manner (except as provided
in Section 6.2 of the Plan) until _________."




Section 6.6 Death, Disability or Approved Retirement.  Unless the Committee
shall otherwise determine at the date of grant, if a Participant ceases to be
employed by the Company or any Subsidiary by reason of death, Disability or
Approved Retirement, the Restricted Period will lapse as to a pro rated portion
of the shares of Restricted Stock and Restricted Units transferred or issued to
such Participant under the Plan based on the number of days the Participant
actually worked since the date the Awards were granted (or in the case of Awards
which becomes vested in installments, since the date, if any, on which the last
installment of such Awards became vested). Any Awards as to which the Restricted
Period has not lapsed at the date of a Participant's termination of employment
by reason of death, Disability or Approved Retirement shall automatically be
cancelled upon such Participant's termination of employment.




Section 6.7 Termination of Employment.  Unless the Committee shall otherwise
determine at or after the date of grant, if a Participant ceases to be employed
by the Company or any Subsidiary for any reason other than those specified in
Section 6.6 at any time prior to the date when the Restricted Period lapses, all
Restricted Stock held by the Participant shall revert back to the Company and
all Restricted Units and any Dividend Equivalents credited to such Participant
shall be forfeited upon the Participant's termination of employment.




Section 6.8 Issuance of New Certificates; Settlement of Restricted Units.  Upon
the lapse of the Restricted Period with respect to any shares of Restricted
Stock, such shares shall no longer be subject to the restrictions imposed under
Section 6.2 and the Company shall issue or have issued new share certificates
without the legend described in Section 6.5 in exchange for those previously
issued.  Upon the lapse of the Restricted Period with respect to any Restricted
Units, the Company shall deliver, not later than 60 days after the lapse, to the
Participant, or the Participant's beneficiary, as provided in Section 9.1, one
share of Common Stock for each Restricted Unit as to which restrictions have
lapsed and any Dividend Equivalents credited with respect to such Restricted
Units and any interest thereon.  The Committee may, in its sole discretion,
elect to pay cash or part cash and part Common Stock in lieu of delivering only
Common Stock for Restricted Units.  If a cash payment is made in lieu of
delivering Common Stock, the amount of such cash payment for each share of
Common Stock to which a Participant is entitled shall be equal to the Fair
Market Value of the Common Stock on the date on which the Restricted Period
lapsed with respect to the related Restricted Unit.

 


7



--------------------------------------------------------------------------------






Section 6.9 Accelerated Vesting and Payment.  In the event of a Change of
Control, the Restricted Period with respect to each Award shall lapse on the
date of such Change of Control.




ARTICLE VII.  LONG-TERM PERFORMANCE UNITS




Section 7.1 Eligibility.  Except as otherwise delegated as provided in Section
4.3, the Committee in its sole discretion shall select those Participants to
receive Long-Term Performance Units under the Plan.  Long-Term Performance Units
shall relate to pre-established Performance Goals over a Performance Cycle, as
determined by the Committee.  A Participant may be selected to receive Long-Term
Performance Units in respect of more than one Performance Cycle.




Section 7.2 Grant of Long-Term Performance Units.  Prior to the beginning of the
first year of a Performance Cycle (or such later date selected by the Committee
consistent with the requirements of Section 162(m) of the Code), the Committee
shall allocate a target number of Long-Term Performance Units ("Target Units")
to any Participant designated by the Committee to be eligible to earn such Award
in respect of such Performance Cycle.  An allocation of Target Units shall be
evidenced by such documentation deemed appropriate by the Committee.  Such
documentation may contain terms and conditions relating to the Award, including,
without limitation, the number of Target Units and the threshold and maximum
number of Long-Term Performance Units that may be earned pursuant to the Award
or any portion thereof, the Performance Goals applicable in respect of such
Award, and such other terms and conditions, not inconsistent with this Plan, as
the Committee may in its sole discretion determine.  Long-Term Performance Units
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered by the Participant during the Performance Cycle.




Section 7.3 Performance Goals.  Prior to the beginning of the Performance Cycle
or the beginning of each segment in such Performance Cycle (or such later date
selected by the Committee consistent with the requirements of Section 162(m) of
the Code), the Committee shall determine the Performance Goals applicable to the
Long-Term Performance Units that may be earned by the Participant for such
Performance Cycle or segment thereof.  The Committee shall specify the formula
for determining the percentages of the Performance Goals that must be achieved
for the Participant to earn the Target Units or less than or more than the
target number of Long-Term Performance Units allocated to the Participant if
actual performance is equal to, less than or greater than the target Performance
Goals.  The Committee may, in its sole discretion, provide that Long-Term
Performance Units shall be earned by a Participant in respect of achievement of
Performance Goals in each segment of the Performance Cycle and/or on a
cumulative basis for the Performance Cycle.  The Committee may, in its sole
discretion, provide that no Long-Term Performance Units shall be earned by a
Participant in respect of a Performance Cycle unless a threshold level of the
Performance Goals is satisfied.  The Committee may, at any time and from time to
time, adjust the Performance Goals applicable to Long-Term Performance Units;
provided that no such adjustment shall be made in the case of Long-Term
Performance Units that may be earned by a Participant who is a Covered Employee
(within the meaning of Section 162(m) of Code) at any time during the
Performance Cycle,





8



--------------------------------------------------------------------------------



unless such adjustment can be made without causing the Award to cease to qualify
as other performance-based compensation under Section 162(m) of the Code.
Following the end of each Performance Cycle, the Committee shall determine the
number of Long-Term Performance Units actually earned by a Participant for such
Performance Cycle calculated in accordance with the Performance Goals applicable
to such Performance Cycle.  Participants shall not receive any payment with
respect to Long-Term Performance Units until the Committee certifies the results
of the Performance Goals.  Notwithstanding anything else in this Plan to the
contrary, subject to Section 5.3, the maximum number of Long-Term Performance
Units that may be earned by a Participant (and the maximum number of shares that
may be issued pursuant to such earned Long-Term Performance Units) in a
Performance Cycle shall not exceed 600,000.




Section 7.4 Distribution of Awards.  In the Committee's sole discretion, the
Participant shall be entitled to receive one share of Common Stock or Restricted
Unit in exchange for each earned Long-Term Performance Unit.  Any shares of
Common Stock or Restricted Units granted in exchange for earned Long-Term
Performance Units shall be granted as soon as reasonably practicable after the
end of the Performance Cycle for which the Long-Term Performance Units were
earned, but no later than the March 15 of the calendar year following the end of
the Performance Cycle.  Restricted Units shall be subject to the terms and
conditions applicable to Restricted Units granted under Article VI; provided
that the Committee may not elect to pay cash or part cash and part Common Stock
in lieu of delivering only Common Stock for Restricted Units.  If the
Participant is offered the opportunity to defer receipt/conversion of his or her
Restricted Units, such deferral shall be governed  and covered by either The
Phoenix Companies, Inc. Equity Deferral Plan or The Phoenix Companies, Inc.
Directors Equity Deferral Plan.   




(a) Death, Disability or Approved Retirement.  Unless the Committee shall
otherwise determine at the date of grant, if a Participant ceases to be employed
by the Company or any Subsidiary by reason of death, Disability or Approved
Retirement during a Performance Cycle, the Participant shall be entitled to a
pro-rated number of Long-Term Performance Units determined by prorating the
percentage of the award actually earned based on the applicable Performance
Goals according to the number of months the Participant was actively at work
during the Performance Cycle.  Any Long-Term Performance Units earned by such
Participant shall be paid at the same time as those for active Participants of
the Plan, but no later than the March 15 of the calendar year following the end
of the Performance Cycle.  Unless otherwise determined by the Committee, any
Long-Term Performance Units that are not earned in accordance with this Section
7.4(a) at the date of a Participant's termination of employment by reason of
death, Disability or Approved Retirement shall automatically be cancelled upon
such Participant's termination of employment.




(b) Termination of Employment.  Unless the Committee shall otherwise determine
at or after the date of grant, if a Participant ceases to be employed by the
Company or any Subsidiary for any reason other than those specified in Section
7.4(a) at any time during a Performance Cycle, such Participant shall not
receive any payment in respect of any Long-Term Performance Units outstanding as
of the Participant's termination of employment.





9



--------------------------------------------------------------------------------



(c) Accelerated Vesting and Payment.  In the event of a Change of Control, the
Participant shall earn a prorated number of Long-Term Performance Units in
respect of each outstanding Performance Cycle determined by prorating the
percentage of the award earned according to the number of completed months prior
to the Change of Control.  Any Long-Term Performance Units that are not earned
in accordance with this Section 7.4(c) at the date of the Change of Control
shall automatically be cancelled upon such Change of Control.  




ARTICLE VIII.  AMENDMENT, MODIFICATION,

AND TERMINATION OF PLAN




The Board at any time may terminate the Plan, and from time to time may amend or
modify the Plan.  No amendment, modification, or termination of the Plan shall
in any manner adversely affect any Award theretofore granted under the Plan,
without the consent of the Participant.




ARTICLE IX.  MISCELLANEOUS PROVISIONS




Section 9.1 Beneficiary Designation.  Each Participant under the Plan may from
time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of his death.
 Each designation will revoke all prior designations by the same Participant,
shall be in a form prescribed by the Committee, and will be effective only when
filed by the Participant in writing with the Committee during his lifetime.  In
the absence of any such designation, Restricted Units outstanding at the
Participant's death shall be paid to  (i) the Participant’s surviving spouse or
domestic partner, (ii) if there is no surviving spouse or domestic partner, the
Participant’s children (including stepchildren and adopted children) per
stirpes, or (iii) if there is no surviving spouse or domestic partner and/or
children per stirpes, the Participant’s estate.




Section 9.2 No Guarantee of Employment or Participation.  Nothing in the Plan
shall interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant's employment or services at any time,
nor confer upon any Participant any right to continue in the employ or services
of the Company or any Subsidiary or affiliate. No Employee, Agent, or
non-employee director shall have a right to be selected as a Participant, or,
having been so selected, to receive any future Awards.




Section 9.3 Tax Withholding.  The Company shall have the power to withhold, or
require a Participant to remit to the Company promptly upon notification of the
amount due, an amount sufficient to satisfy federal, state and local withholding
tax requirements with respect to any Award (or settlement thereof), and the
Company may defer payment of cash or issuance or delivery of Common Stock until
such requirements are satisfied. The Committee may, in its discretion, permit a
Participant to elect, subject to such conditions as the Committee shall impose
(a) to have Common Stock otherwise issuable or deliverable under the Plan
withheld by the Company or (b) to deliver to the Company previously acquired
shares of Common Stock, in each case, having a Fair Market Value sufficient
(either alone or with the application of any cash





10



--------------------------------------------------------------------------------



withheld) to satisfy not more than the Participant's statutory minimum federal,
state and local tax obligation associated with the transaction.




Section 9.4 Indemnification.  Each person who is or shall have been a member of
the Committee or of the Board shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him in connection with or resulting from
any claim, action, suit, or proceeding to which he may be made a party or in
which he may be involved by reason of any action taken or failure to act under
the Plan (in the absence of bad faith) and against and from any and all amounts
paid by him in settlement thereof, with the Company's approval, or paid by him
in satisfaction of any judgment in any such action, suit, or proceeding against
him; provided that he shall give the Company an opportunity, at its own expense,
to handle and defend the same before he undertakes to handle and defend it on
his own behalf. The foregoing right of indemnification shall not be exclusive
and shall be independent of any other rights of indemnification to which such
person may be entitled under the Company's Certificate of Incorporation or
By-Laws, by contract, as a matter of law, or otherwise.




Section 9.5 No Limitation on Compensation.  Nothing in the Plan shall be
construed to limit the right of the Company to establish other plans or to pay
compensation to its employees in cash or property, in a manner which is not
expressly authorized under the Plan.




Section 9.6 Requirements of Law.  The granting of Awards and the issuance of
shares of Common Stock shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.




Section 9.7 Governing Law.  The Plan, and all Awards made and actions taken
thereunder, shall be construed in accordance with and governed by the laws of
the State of New York, without giving effect to the conflicts of law provisions
thereof.




Section 9.8 Impact On Benefits.  Unless otherwise determined by the Committee,
awards granted under the Plan are not compensation for purposes of calculating
an Employee's rights under any employee benefit plan.




Section 9.9 Securities Law Compliance  Instruments evidencing Awards may contain
such other provisions, not inconsistent with the Plan, as the Committee deems
advisable, including a requirement that the Participant represent to the Company
in writing, when an Award is granted or when he receives shares with respect to
such Award (or at such other time as the Committee deems appropriate) that he is
accepting such Award, or receiving or acquiring such shares (unless they are
then covered by a Securities Act of 1933 registration statement), for his own
account for investment only and with no present intention to transfer, sell or
otherwise dispose of such shares except such disposition by a legal
representative as shall be required by will or the laws of any jurisdiction in
winding up the estate of the Participant. Such shares shall be transferable only
if the proposed transfer shall be permissible pursuant to the Plan and if, in
the opinion of counsel satisfactory to the Company, such transfer at such time
will be in compliance with applicable securities laws.








11



--------------------------------------------------------------------------------



Section 9.10 Term of Plan.  The Plan shall be effective upon approval by the
Board and by the stockholders of the Company.  The Plan shall continue in
effect, unless sooner terminated pursuant to Article VIII, until no more shares
of Common Stock are available for issuance under the Plan.




Section 9.11 No Constraint on Corporate Action.  Nothing in this Plan shall be
construed (a) to limit, impair or otherwise affect the Company's right or power
to make adjustments, reclassifications, reorganizations or changes of its
capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets, or (b)
except as provided in Section 4.1 or Article VIII, to limit the right or power
of the Company or any of its Subsidiaries to take any action which such entity
deems to be necessary or appropriate.





12





